Opinion filed February 17, 2022




                                        In The

        Eleventh Court of Appeals
                                     __________

                                  No. 11-22-00028-CV
                                      __________

                 IN RE ROBERT STEVEN CHILDRESS


                          Original Mandamus Proceeding


                      MEMORANDUM OPINION
      Relator, Robert Steven Childress, has filed in this court an original mandamus
proceeding. He requests that we issue a writ of mandamus to Janette Green, the
county clerk of Palo Pinto County, to require Green to perform certain ministerial
duties, i.e., receive and file all papers sent to her by Relator. We dismiss Relator’s
petition for want of jurisdiction.
       A court of appeals has no jurisdiction to issue a writ of mandamus against the
clerk of a trial court unless the writ is necessary to enforce the jurisdiction of the
court of appeals. In re Washington, 7 S.W.3d 181, 182 (Tex. App.—Houston [1st
Dist.] 1999, orig. proceeding); see TEX. GOV’T CODE ANN. § 22.221(a), (b) (West
Supp. 2021). A court of appeals has no general writ power over a person other than
a judge of certain courts located in the court of appeals district. See GOV’T
§ 22.221(b). Relator has not shown that a writ of mandamus directed to Green is
necessary to enforce our jurisdiction. Accordingly, we do not have jurisdiction to
issue a writ of mandamus against her.
      Relator’s petition for writ of mandamus is dismissed for want of jurisdiction.




                                                   PER CURIAM


February 17, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                         2